PER CURIAE.
In so far as the decision of the case turned upon questions of fact, a careful study of the evidence convinces us that we should not be authorized to reverse the judgment because inconsistent with the preponderant proof. Baird v. Mayor, etc., 96 N. Y. 567. As to the propositions of law upon which the judgment proceeds, an examination of the authorities assures us that they are well supported, and were correctly applied by the referee. In view of the adjournment of the court until November, the preparation of an argument to sustain our conclusions would involve a delay in the determination of the appeal, of which the parties might well complain; and, after all, we are by no means sure that anything of moment can be added to the very thorough and satisfactory consideration of the points in controversy by the learned referee. Upon the opinion of the referee the judgment is affirmed, with costs.